REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Based on the search, prior art fails to teach the limitation of where the replication snapshot count is incremented and based on the matching epoch values along with matching replication snapshot value with the replication snapshot count the traversal continues to next unvisited adjacent internal node, where specifically, the amended claim language, “wherein a replication snapshot count is incremented and a new corresponding replication snapshot value is generated each time each replication snapshot is generated” and “a replication snapshot value of the replication snapshot matches the replication snapshot count” relates to traversing to the next unvisited adjacent internal node in combination with other claim limitations set forth. Therefore, the amended claim language in combination with the other claim limitations set forth in the respective independent claims 1, 7, 13 and 19 overcomes available prior. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532.  The examiner can normally be reached on Monday - Friday (6:30 AM to 3:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VAISHALI SHAH/Examiner, Art Unit 2158